Case: 20-61154     Document: 00516320184         Page: 1     Date Filed: 05/16/2022




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                       May 16, 2022
                                  No. 20-61154
                                Summary Calendar                      Lyle W. Cayce
                                                                           Clerk


   Parveen Dabur,

                                                                       Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A203 601 846


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Parveen Dabur, a native and citizen of India, petitions for review of a
   decision of the Board of Immigration Appeals (BIA) dismissing his appeal
   from a decision of the Immigration Judge (IJ) concluding that he was
   ineligible for asylum, withholding of removal, and relief under the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-61154      Document: 00516320184           Page: 2   Date Filed: 05/16/2022




                                     No. 20-61154


   Convention Against Torture (CAT). He challenges the BIA’s conclusions
   that (1) he had not shown eligibility for asylum and withholding because he
   failed to show past persecution or a well-founded fear of future persecution;
   (2) he did not show that his life would more likely than not be threatened if
   he were repatriated; and (3) he did not show that he likely would be tortured
   with governmental acquiescence if he were returned to India. We review
   these arguments under the substantial evidence standard. See Zhang v.
   Gonzales, 432 F.3d 339, 344 (5th Cir. 2005). Additionally, we review the
   decision of the BIA and consider the IJ’s decision only insofar as it influenced
   the BIA. See Singh v. Sessions, 880 F.3d 220, 224 (5th Cir. 2018).
          Dabur has not shown that substantial evidence compels a conclusion
   contrary to that of the BIA on the issue whether he showed past persecution
   or a well-founded fear of future persecution.         He thus has failed to
   demonstrate that substantial evidence compels a conclusion contrary to that
   of the BIA as to whether he is eligible for asylum. See INS v. Elias–Zacarias,
   502 U.S. 478, 481 (1992); Gjetani v. Barr, 968 F.3d 393, 398 (5th Cir. 2020);
   Cruz v. Barr, 929 F.3d 304, 309 (5th Cir. 2019); Zhang, 432 F.3d at 344.
   Because his asylum claim fails, his withholding claim follows, and we need
   not consider his remaining arguments related to this claim. See INS v.
   Bagamasbad, 429 U.S. 24, 25 (1976); Efe v. Ashcroft, 293 F.3d 899, 906 (5th
   Cir. 2002). Finally, Dabur has not shown that substantial evidence compels
   a conclusion contrary to that of the BIA as to whether he will more likely than
   not be tortured if repatriated. See Ramirez-Mejia v. Lynch, 794 F.3d 485, 493
   (5th Cir. 2015); Zhang, 432 F.3d at 344.
                                                        PETITION DENIED.




                                          2